FINAL DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 28 April 2021. 
Claims 1, 6-8, 10-13 and 18 have been amended.
Claims 19-20 remains withdrawn from consideration.
Claims 1-18 are presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/04/2020 (3 pages), 12/04/2020 (1 page) and 04/29/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Withdrawn
The rejection of claim 6 under U.S.C. 112(b), as being indefinite, is withdrawn in view of the amendment of claim 1.  
The rejection of claims 1-18 under 35 U.S.C. 103(a), is withdrawn in view of Applicant’s the amendment of claim 1.
The provisional rejection of claims 1-18 on the ground of nonstatutory double patenting, is withdrawn in view of Applicant’s the amendment of claim 1.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over OLMSTEAD (US 2006/0147522 A1) in view of PALMIERI (“Fixed combination of hyaluronic acid and chondroitin-sulphate oral formulation in a randomized double blind, placebo controlled study for the treatment of symptoms in patients with non-erosive gastroesophageal reflux”, European Review for Medical and Pharmacological Sciences, 17, pages 3272-3278, 2013; cited in IDS filed 10/26/2018), PALMIERI (“Preliminary clinical experience with a new natural compound in the treatment of oesophagitis and gastritis: symptomatic effect”, Trends Med 2009; 9(4):219-225; hereafter Palmieri2) and WEHLING (US 5178878 A).
Olmstead is primarily directed towards a composition comprising at least one acid-labile proton pump inhibiting agent and at least one antacid, wherein the composition is used for treating gastrointestinal disorder or disease (abstract).
Regarding claim 1 and 10-13, Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the antacid includes aluminum hydroxide and sodium bicarbonate (paragraph [0039]).  Olmstead discloses that the proton pump inhibitor includes omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole (paragraph [0037]).  Olmstead discloses that the composition is in the form of a tablet including a rapid-disintegration tablet (e.g. solid form of a suckable and/or suckable and/or melt-in-mouth tablet) (paragraph [0041]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Olmstead discloses that the composition further comprises one or more excipients (paragraph [0043]).
Regarding claim 18, Olmstead discloses that antacid is thought to prevent substantial degradation of acid labile pharmaceutical agent (paragraph [0005]).  Olmstead discloses antacid sufficient to increase gastric pH to a pH that prevents acid degradation of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the antacid includes aluminum hydroxide and sodium bicarbonate (paragraph [0039]).  Olmstead discloses that the composition comprises antacid in amounts including about 100 to about 3000 mg and including 5 mEq to about 30 mEq (paragraph [0040]).  The amount of the antacids is an art-recognized result-effective variable, e.g., prevents acid degradation of proton pump inhibitor in gastric fluid, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of antacid including aluminum hydroxide and sodium bicarbonate to add to the composition in order to obtain a composition with a desired prevention of degradation of proton pump inhibitor in gastric fluid.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Olmstead does not specifically teach a composition comprising hyaluronic acid, or a salt thereof, and a chondroitin, or a salt thereof.  Olmstead does not specifically teach that the hyaluronic acid, or said salt thereof, is present in an amount from 0.1% to 5% by weight and said chondroitin, or said salt thereof, is present in an amount from 20% to 80% by weight such that said tablet is dissolved in mouths of said subjects over a time period from 5 minutes to 20 minutes.  The deficiency is made up for by the teachings of Palmieri, Palmieri2 and Wehling.
Palmieri is primarily directed towards a combination of hyaluronic acid and chondroitin-sulphate for gastroesophageal reflux control (abstract).
Regarding claims 1, 3, 4 and 9, Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).
Regarding claims 2-6, 14 and 15, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select any available hyaluronic acid and chondroitin sulphate of different forms and/or different molecular weights, especially in the absence of any evidence of unexpected results, and expected the selected hyaluronic acid and chondroitin sulphate to provide substantially the same properties.
Palmieri2 is primarily directed towards administration of hyaluronic acid and chondroitin sulphate for treatment of oesophagitis and gastritis (see entire article).
Regarding claim 1, Palmieri2 a composition comprising 120 mg of hyaluronic acid, 300 mg of chondroitin sulphate and water to achieve 1200 mg (page 221, first column, first paragraph).  Palmieri2 teaches that the composition is useful to control oesophageal and gastric symptoms of reflux and inflammation (page 224, second column, last paragraph).
Wehling is primarily directed towards a tablet with rapid dissolution when taken orally (abstract).
Wehling teaches a tablet that disintegrate rapidly once the tablet is placed in the patient’s mouth (column 2, lines 55-59).  Wehling teaches that by “rapid”, the tablets should disintegrate in the mouth of a patient in less than 10 minutes (column 6, lines 53-55).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition in the form of including a rapid-disintegration tablet (e.g. solid form of a suckable and/or suckable and/or melt-in-mouth tablet) comprising a proton pump inhibitor including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; and one or more excipients; wherein the amount of the chondroitin sulphate is an amount that at least corresponds to an amount of 300 mg of chondroitin sulphate based on a 1200 mg composition (e.g. (300mg/1200mg) x 100=25%); and wherein the rapid-disintegration tablet disintegrate in the mouth of the patient in less than 10 minutes.  The person of ordinary skill in the art would have been motivated to make those modifications (1) to obtain a composition with increased effectiveness for treating gastroesophageal reflux by including hyaluronic acid and chondroitin sulphate which as taught by Palmieri that the addition of hyaluronic acid and chondroitin sulphate to a PPI has an efficacy for treatment of gastroesophageal reflux that has a lower response rate to PPIs without the hyaluronic acid and chondroitin sulphate; (2) because Palmieri teaches an amount of chondroitin sulphate of 300 mg in a composition of 1200 mg that is for control of oesophageal and gastric symptoms of reflux and inflammation; (3) because Olmstead discloses that the composition is in the form of a tablet including a rapid-disintegration tablet, while Wehling teaches that rapid disintegrating tablet should disintegrate in the mouth of a patient in less than 10 minutes, thus, the skilled  artisan would have been motivated to optimize the disintegration of the tablet in the mouth of a patient to a time period of less than 10 minutes to obtain a rapid disintegration tablet.  The person of ordinary skill in the art would have reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Olmstead discloses that the composition is in the form of a tablet including a rapid-disintegration tablet (e.g. solid form of a suckable and/or suckable and/or melt-in-mouth tablet) (paragraph [0041]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Palmieri2 a composition comprising 120 mg of hyaluronic acid, 300 mg of chondroitin sulphate and water to achieve 1200 mg (page 221, first column, first paragraph).  Palmieri2 teaches that the composition is useful to control oesophageal and gastric symptoms of reflux and inflammation (page 224, second column, last paragraph).  Wehling teaches a tablet that disintegrate rapidly once the tablet is placed in the patient’s mouth (column 2, lines 55-59).  Wehling teaches that by “rapid”, the tablets should disintegrate in the mouth of a patient in less than 10 minutes (column 6, lines 53-55).
Regarding the recitation “said composition being for use: i) in the treatment of subjects with disorders or symptoms caused or provoked by gastroesophageal reflux (GERD), or ii) in the treatment of subjects with extraesophageal disorders or symptoms caused by the upflow of gastric contents and/or gastric vapours from the stomach along the oral cavity, or refluxate, which comprises pepsin, acid and/or mildly acidic or non- acidic but irritating contents, or iii) in the treatment of subjects with ulcers or lacerations provoked in the gastric mucosa (stomach lining), in the esophageal and laryngopharyngeal mucosa or the tissues lining the oral cavity, so as to protect the mucosa and the tissues of the various anatomical regions from the damage provoked thereto” (e.g. claim 1), the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, composition in the form of including a chewable tablet, a fast-melt tablet and a lozenge (e.g. solid form of a suckable and/or suckable and/or melt-in-mouth tablet) comprising a proton pump inhibitor including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; and one or more excipients, is prima facie obvious in light of the disclosure of Olstead and the teachings of Palmieri, is substantially the same as the instantly claimed composition and therefore, would be capable of performing the same intended use.  
Regarding the amount from 0.1% to 5% by weight of hyaluronic acid, or salt thereof, Palmieri2 teaches that adequate hyaluronic acid concentrations increased motility to cover the submucosal connective tissue which become soft and hydrophilic beneath the fibrin to repair damaged mucosal layer (page 224, second column, third paragraph).  Therefore, the amount of hyaluronic acid, is an art-recognized result-effective variable, e.g., increases motility to cover the submucosal connective tissue which become soft and hydrophilic beneath the fibrin to repair damaged mucosal layer, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of hyaluronic acid, or salt thereof, to add to the composition in order to obtain a composition that provides increased motility to cover the submucosal connective tissue which become soft and hydrophilic beneath the fibrin to repair damaged mucosal layer.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri as applied to claims 1-6, 9-15 and 18 above, and further in view of KHARE (US 2004/0146993 A1).
Olmstead and Palmieri do not specifically teach that the chondroitin sulphate is derived from chondroitin of animal origin and that the animal origin is chickens, bovines, swine, fish and shells of crustaceans including crabs, lobsters or prawn shells.  The deficiencies are made up for by the teachings of Khare.
Khare is primarily directed towards a method of isolating chondroitin sulfate product from feedstock comprising connective tissue (abstract).
Regarding claims 7 and 16, Khare teaches chondroitin sulfate isolated from including bovine, swine, bird and fish (paragraph [0012]).
Regarding claims 8 and 17, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select any available chondroitin sulphate of different origin and/or having different molecular weights, especially in the absence of any evidence of unexpected results, and expected the selected chondroitin sulphate to provide substantially the same properties.
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition in the form of including a chewable tablet, a fast-melt tablet and a lozenge (e.g. solid form of a suckable and/or suckable and/or melt-in-mouth tablet) comprising a proton pump inhibitor including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; and one or more excipients; wherein the amount of the chondroitin sulphate is an amount that at least corresponds to an amount of 300 mg of chondroitin sulphate based on a 1200 mg composition (e.g. (300mg/1200mg) x 100=25%); wherein the rapid-disintegration tablet disintegrate in the mouth of the patient in less than 10 minutes; and wherein the chondroitin is obtained from including bovine, swine, bird and fish.  The person of ordinary skill in the art would have been motivated to make those modifications chondroitin sulphate obtained from including bovine, swine, bird and fish are known and it would have been prima facie obvious for one of ordinary skill in the art to select chondroitin sulphate obtained from including bovine, swine, bird and fish as the chondroitin sulphate and expected it to be suitable for use as the chondroitin sulpate.  The person of ordinary skill in the art would have reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Khare teaches chondroitin sulfate isolated from including bovine, swine, bird and fish (paragraph [0012]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/020,609 (reference application, PGPUB US 2019/0125665 A1, hereafter ‘609). 
Regarding claims 1-18, although the claims at issue are not identical, they are not patentably distinct from each other because the composition recited in the claims 1-16 of ‘609 is a composition for oral use in the solid form of a chewable and/or suckable and/or melt-in-mouth tablet, comprising a mixture which comprises a hyaluronic acid, or a salt thereof, and a chondroitin, or a salt thereof and, optionally,  a basic substance with antacid properties selected from the group comprising or, alternatively, consisting of a salt in the form of an oxide, a hydroxide, a carbonate, a bicarbonate, a silicate, a trisilicate, a sulphate or a citrate of a cation of an alkali metal or a cation of an alkaline earth metal or a cation of a metal (III) and, optionally, a proton pump inhibitor compound selected from comprising omeprazole, lansoprazole, esomeprazole, pantoprazole, rabeprazole sodium, ilaprazole and tenatoprazole and, optionally, at least one food or pharmaceutical grade excipient or additive, wherein the tablet dissolves in the mouth of the subjects in a time period from 5 minutes to 20 minutes.  Claim 13 of ‘609, recites an amount of hyaluronic acid, or salt thereof, from 0.1% by weight to 5% by weight and an amount of chondroitin, or salt thereof, of from 20% by weight to 80% by weight.  Therefore, the composition of the claims of ‘609 is substantially the same as the instantly claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to the 103 rejection of claims 1-18 have been considered but are moot because the arguments are not directed towards the new grounds of rejection described above.
Regarding the request for abeyance of the double patenting rejections, Applicant is reminded that a “provisional” double patenting rejection should be made as long as there are conflicting claims and can be made without waiting for the first patent to issue (MPEP 804(I)(B)).
A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).
Thus, for the reasons of record and for the reasons presented above claims 1-18 are rejected under 35 U.S.C. 103(a) and provisionally rejected on the ground of nonstatutory double patenting.


Conclusion and Correspondence
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619






/Robert T. Crow/Primary Examiner, Art Unit 1634